DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Schiff et al. (US 2009/0112128; hereinafter Schiff).
Regarding claim 48, Bates discloses a system and methods for minimally invasive optical-acoustic imaging.  Bates shows an apparatus (see 1415 in fig. 14A) comprising: 
an elongated assembly (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”;), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (par. guided through a vascular or other lumen. In one example, the different imaging windows 810A, 810B, . . . , 810N are designed for different optical wavelengths, such that individual windows can be easily addressed by changing the optical wavelength being communicated through fiber core 115”), wherein the elongated assembly includes :
A guidewire (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”; par. [0050] states “In this example, the guide-wire 905 includes a solid metal”; fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed);
An optical fiber positioned on the surface of the guidewire (fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed; par. [0051] states “FIG. 10 is a schematic diagram that illustrates generally one example of a cross-sectional end view of a proximal portion 1000 of guidewire 905, which includes guidewire core 910, optical fibers 925”) and extending longitudinally along the guidewire (fig. 10 shows a cross-sectional image diagram of a guide wire 905 which has a surface wherein the optical fibers 925 are placed), the optical fiber configured to communicate light between a location outside of the human body (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105. FBG sensor 100 senses acoustic energy received from a nearby area to be imaged, and transduces the received acoustic energy into an optical signal within optical fiber 105”; par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region);
At least on optical fiber pressure sensor coupled to the optical fiber (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber”) and configured to be located on the guidewire to allow positioning at or near the internal location within the human body at which pressure is to be measured (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region); and
An imaging sensor configured to be located on the guidewire (an imaging guidewire that includes one or more optical fibers communicating light along the guidewire. At or near its distal end, one or more blazed or other fiber Bragg gratings (FBGs) directs light to a photoacoustic transducer material that provides ultrasonic imaging energy; par. [0054] states “In one example, before the acoustic transducer(s) is fabricated, the guidewire 905 is assembled, such as by binding the optical fibers 925 to the core 910 and distal tip 920 or bulkhead 1200, and optionally coating the guidewire 905. The optoacoustic transducer(s) are then integrated into the guidewire assembly 905”; the examiner notes is that the transducer is the imaging sensor) and configured to image a region at or near the internal location within the human body (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen) and to detect a responsive imaging signal for communication via the guidewire to a location outside of the human body for processing into an image of the region (abstract states “A responsive signal is optically communicated to the proximal end of the guidewire, and processed to develop a 2D or 3D image”; par. [0060] states “The optoelectronics module 1400 is coupled to an image processing module 1405 and a user interface 1410 that includes a display providing a viewable still and/or video image of the imaging region near one or more acoustic-to-optical transducers using the acoustically-modulated optical signal received therefrom”).
But, Bates fails to explicitly state the guidewire including multiple filaments and the optical fiber positioned at an interstice between adjacent filaments.
Schiff discloses a multi-stranded trackable guidewire.  Schiff teaches guidewire including multiple filaments (see 12 in fig. 1) and the optical fiber positioned at an interstice between adjacent filaments (Fig. 1 shows fiber optical 18 is placed in the interstice)
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have modified the guidewire of Bates to have the guidewire including multiple filaments and the optical fiber positioned at an interstice between adjacent filaments as taught by Schiff, to be able to fixedly position the fiber optical within the interstice of the guidewire which will avoid the guidewire  protruding out of the surface of the guidewire. 

Claim 48 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bates et al. (US 2007/0133925; hereinafter Bates), in view of Michael et al. (US2006/0106443; hereinafter Michael).
Regarding claim 48, Bates discloses a system and methods for minimally invasive optical-acoustic imaging.  Bates shows an apparatus (see 1415 in fig. 14A) comprising: 
an elongated assembly (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”;), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a pressure at an internal location within the human body (par. [0049] states “an example of a side view of a distal portion 800 of an imaging guidewire...In one example, each imaging window 810 includes an array of blazed FBG optical-to-acoustic and acoustic-to-optical combined transducers 500 (such as illustrated in FIG. 7) located slightly proximal to distal tip 815 of guidewire 805 having mechanical properties that allow the guidewire 805 to be guided through a vascular or other lumen. In one example, the different imaging windows 810A, 810B, . . . , 810N are designed for different optical wavelengths, such that individual windows can be easily addressed by changing the optical wavelength being communicated through fiber core 115”), wherein the elongated assembly includes :
A guidewire (abstract states “an imaging guidewire that includes one or more optical fibers communicating light along the guidewire”; par. [0050] states “In this example, the guide-wire 905 includes a solid metal”; fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed);
An optical fiber positioned on the surface of the guidewire (fig. 10 shows a guide wire 905 which has a surface wherein the optical fibers 925 are placed; par. [0051] states “FIG. 10 is a schematic diagram that illustrates generally one example of a cross-sectional end view of a proximal portion 1000 of guidewire 905, which includes guidewire core 910, optical fibers 925”) and extending longitudinally along the guidewire (fig. 10 shows a cross-sectional image diagram of a guide wire 905 which has a surface wherein the optical fibers 925 are placed), the optical fiber configured to communicate light between a location outside of the human body (par. [0057] states “one example of a proximal portion 1300 of guidewire 905, which is communicatively coupled to an instrumentation/control interface via an optical coupler 1305. In this example, proximal portion 1300 of guidewire 905 is received within a receptacle 1310 portion of optical coupler 1305, and includes one or more blazed FBGs 1315 to couple light into and/or out of one or more respective optical fibers 925 of guidewire 905”) and a portion of the optical fiber that is to be located at or near the internal location within the human body at which the pressure is to be measured (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105. FBG sensor 100 senses acoustic energy received from a nearby area to be imaged, and transduces the received acoustic energy into an optical signal within optical fiber 105”; par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region);
At least on optical fiber pressure sensor coupled to the optical fiber (par. [0027] states “one example of a strain-detecting FBG sensor 100 in an optical fiber 105... FBG sensor 100 includes Bragg gratings 110A-B in an optical fiber core 115 surrounded by an optical fiber cladding 120; the examiner notes that the FBG pressure/strain sensor 100 are added to the optical fiber”) and configured to be located on the guidewire to allow positioning at or near the internal location within the human body at which pressure is to be measured (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen”; the examiner notes that pressure/strain sensor FBG 100 are attached to the fiber optical and measure pressure/strain in the patient around the imaging region); and
An imaging sensor configured to be located on the guidewire (an imaging guidewire that includes one or more optical fibers communicating light along the guidewire. At or near its distal end, one or more blazed or other fiber Bragg gratings (FBGs) directs light to a photoacoustic transducer material that provides ultrasonic imaging energy; par. [0054] states “In one example, before the acoustic transducer(s) is fabricated, the guidewire 905 is assembled, such as by binding the optical fibers 925 to the core 910 and distal tip 920 or bulkhead 1200, and optionally coating the guidewire 905. The optoacoustic transducer(s) are then integrated into the guidewire assembly 905”; the examiner notes is that the transducer is the imaging sensor) and configured to image a region at or near the internal location within the human body (par. [0050] states “In this example, the composite structure of the distal region 900 of the guidewire 905 provides, among other things, flexibility and rotational stiffness, thereby allowing the guidewire 905 to be maneuvered to an imaging region of interest within a vascular or any other lumen) and to detect a responsive imaging signal for communication via the guidewire to a location outside of the human body for processing into an image of the region (abstract states “A responsive signal is optically communicated to the proximal end of the guidewire, and processed to develop a 2D or 3D image”; par. [0060] states “The optoelectronics module 1400 is coupled to an image processing module 1405 and a user interface 1410 that includes a display providing a viewable still and/or video image of the imaging region near one or more acoustic-to-optical transducers using the acoustically-modulated optical signal received therefrom”).
But, Bates fails to explicitly state the guidewire including multiple filaments and the optical fiber positioned at an interstice between adjacent filaments.
Michael discloses drawn strand filled tubing wire.  Michael teaches guidewire including multiple filaments (see 66 in fig. 1) and the optical fiber positioned at an interstice between adjacent filaments (see 64 in fig. 11; see par. [0055]).)
Therefore, it would have been obvious to one ordinary skill in the art, at the time the invention was made, to have modified the guidewire of Bates to have the guidewire including multiple filaments and the optical fiber positioned at an interstice between adjacent filaments as taught by Michael, to be able to fixedly position the fiber optical within the interstice of the guidewire which will avoid the guidewire protruding out of the surface of the guidewire. 

Allowable Subject Matter
Claims 2-4, 9-13, 15, 27-30, 32, 33, and 36-47 are allowable over prior arts in record.
Regarding claim 2, none of the prior arts in record teach or fairly well suggest and discloses that the optical fiber pressure sensor comprises a second optical fiber anchor, to which a second portion of the optical fiber is secured; and a gasket longitudinally arranged between the first and second  anchors and including a passage through which a third portion of the optical fiber passes, the gasket being more elastic or complaint than the first and second anchors;  wherein the first and second anchors and the gasket are arranged to use the elastic or compliant nature of the gasket to allow at least one of the longitudinal stretching or compression of the optical fiber between the first and second anchors to sense pressure at the internal location within the body, in combination with the other features recited in combination of claim 2.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.  
Regarding claim 39, none of the prior arts in record teach or fairly well suggest and discloses a distal guide ferrule, at least a portion of which defines a transitional interior second passage that is sized and shaped to allow the optical fiber to be transitionally routed from an outer circumferential periphery of the proximal end of the guidewire to a more longitudinally center location toward a proximal end of the distal guide ferrule; and a proximal guide ferrule, including a lumen sized and shaped for passing a second optical fiber having a larger diameter than the first optical fiber; and wherein the distal and proximal are user-attachable to bring the first and second optical fibers into concentric longitudinal alignment with each other, in combination with the other features recited in combination of claim 39.  As of the date of this Office Action, the Examiner has not located or identified any references that can be used singularly or in combination with another references including Bates et al. (US 2007/0133925; hereinafter Bates), in view of Ramamurthy et al. (US 2009/0137952; hereinafter Ramamurthy) to render the present invention anticipated or obvious to one of ordinary skill in the art.

Response to Arguments
The previous Double Patenting rejection has been withdrawn in view of the Terminal Disclaimer filed on 05/17/2021. 
The previous claim objection has been withdrawn in view of Applicant’s amendment to claims 2, 4, 10, 12, 15, 26, 28, 29 and 33, and cancelation of claims 7, 31 and 35. 
The previous rejection under 35 USC 112 (b) of claim 7 has been withdrawn in view of Applicant’s cancelation of claim 7. 
Applicant’s arguments on pages 10-14 with respect to prior art rejection has been considered but moot in view of Applicant’s amendments to claim 2.  Claim 2 is allowable over prior arts in record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793                                                                                                                                                                                                        

/Oommen Jacob/Primary Examiner, Art Unit 3793